DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This Office action is responsive to the amendment filed 8 November 2021.  Claims 1-18 are pending and are examined.
The amendments to the claims overcome the claim objections in the Non-Final Rejection of 7 June 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 includes the limitation “wherein TOturb in, Wcomp in, TOcomp out, and POcomp out are defined at a maximum power condition of the gas turbine engine.” The specification only describes the turbine entry temperature as defined at the maximum power condition. The values for mass flow rate at the engine core (Wcomp in), a stagnation temperature at an exit to the second compressor (TOcomp out), and the stagnation pressure at the exit to the second compressor (POcomp) that are used to define the fan to core efficiency ratio are not disclosed in specification as being defined at a maximum power condition. Claims 2-18 depend from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a turbine entry temperature (T0turb_in) is defined as a temperature at an inlet to a most axially upstream turbine rotor,” “Wcomp_in is a mass flow rate at entry to the engine core” “T0comp_out is a stagnation temperature at an exit to the second compressor,” “wherein 
The confusion in interpreting the claim, springs from the meaning of “maximum power condition” which is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, such that one of ordinary skill in the art would be reasonably apprised of the scope of the invention. Additionally, the fact that the specification gives multiple examples of “maximum power condition” is further confusing the issue. The specification describes the “maximum power condition,” as follows from specification as filed,
 “As used herein, the turbine entry temperature, which may be referred to as TET, may be defined as the maximum temperature at entry to the most axially upstream rotor stage of the turbine measured at a maximum power condition. The maximum power condition may be (examiner’s emphasis) the maximum power condition at which the engine is certified, and may represent (examiner’s emphasis) the maximum temperature at that location during operation of the engine. Such a condition is commonly referred to as a "red-line" condition. Such a condition may occur, (examiner’s emphasis) for example, at a high thrust condition, for example at a maximum take-off (MTO) condition.” 
Further, the specification discloses a max thrust at sea level which is another maximum power condition of the engine. 
The maximum power condition that is certified is not an absolute maximum power of the engine but rather some arbitrary value at which the engine can operate for some amount of time without destroying itself. For example, a maximum power condition that is certified might be that the engine has to safely operate at some thrust level for five minutes to account for the loss of one engine during take-off. The engine is capable of exceeding this 
Applicant in their remarks of November 8, 2021 argue and Affiant in the Affidavit filed November 8, 2021 each assert that maximum power condition is limited to a redline condition at which the engine is certified. However, this interpretation “maximum power condition” is not consistent with the plain meaning of the term. Also, it is not consistent with the specification which teaches different maximum power conditions, such as a redline condition at which the engine is certified and a maximum thrust at sea level. Applicant could claim that the maximum power condition is a redline condition at which the engine is certified, but, has not done so. MPEP 2111.01 provides, “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claims.” 
Affiant states i) Maximum power conditions, which is also referred to as the “red-line” condition of the engine, corresponds to the condition of the engine at maximum take-off (i.e., mounted on the aircraft for which it is designed and considering the number of engine operating that the maximum power conditions are not an independent property of the engine but rather a function of the aircraft and the airframe to which it is attached.  However, the claims only describe an engine with no details of the aircraft including the airframe and the number of engines employed, which determine the maximum power conditions at which an engine is certified. Further, the specification doesn’t provide any details of the aircraft including the airframe and the number of engines employed, which determine the maximum power conditions at which an engine is certified. 
As a clarification for the different possible mountings of engines on an aircraft each with different airframes, which determines the maximum power conditions at which the engine is certified, the following models are listed and illustrated:
Boeing 747 and Airbus A380 – four engines under the wing and forward of the leading edge.

    PNG
    media_image1.png
    179
    365
    media_image1.png
    Greyscale

Boeing 747

    PNG
    media_image2.png
    162
    298
    media_image2.png
    Greyscale

Airbus A380
Boeing 737, Airbus 320, and Boeing 767 – two engines under the wing and forward of the leading edge.

    PNG
    media_image3.png
    174
    262
    media_image3.png
    Greyscale

Boeing 737

    PNG
    media_image4.png
    184
    260
    media_image4.png
    Greyscale

Airbus 320

    PNG
    media_image5.png
    181
    254
    media_image5.png
    Greyscale

Boeing 767
Vickers VC 10 and Lockheed JetStar – four engines mounted at the rear of the fuselage.

    PNG
    media_image6.png
    180
    275
    media_image6.png
    Greyscale

Vickers VC 10

    PNG
    media_image7.png
    157
    337
    media_image7.png
    Greyscale

Lockheed Jetstar
Concorde – four engines attached completely under the wing. 

    PNG
    media_image8.png
    160
    299
    media_image8.png
    Greyscale

Concorde
Lockheed TriStar L1011 – two engine attached to the wing and forward of the leading edge, and one engine mounted on top of the fuselage, with an S-shape exhaust duct.

    PNG
    media_image9.png
    175
    280
    media_image9.png
    Greyscale

Lockheed TriStar L1011
Boeing 727 – two engines mounted at the rear and on the side of the fuselage, and one engine mounted on top of the fuselage, with an S-shape exhaust dust.

    PNG
    media_image10.png
    169
    276
    media_image10.png
    Greyscale

Boeing 727
McDonnell-Douglas MD 11- Lockheed TriStar L1011 – two engine attached to the wing and forward of the leading edge, and one engine mounted on top of the fuselage, with a straight exhaust duct.

    PNG
    media_image11.png
    128
    211
    media_image11.png
    Greyscale

MD 11
DeHavilland Comet – four engines installed inside the root of the wing.

    PNG
    media_image12.png
    135
    362
    media_image12.png
    Greyscale

Dehavilland Comet
Tupolev 104 - two engines installed inside the root of the wing.

    PNG
    media_image13.png
    136
    364
    media_image13.png
    Greyscale

Tupolev 104
Because engines do not fly on their own – but attached to an aircraft, and the aircraft on which the engine is not disclosed, and because the configuration of the installation and the 
Claim 1 recites a fan to core efficiency ratio, which is a product of (Fan Diameter) x (Stagnation pressure at the exit the compressor/mass flow rate at entry to engine core) x (Turbine entry temperature/Stagnation temperature at the exit to the compressor).1/2  Claim 4 includes the thrust to core efficiency ratio,  which is a product of (Max Net Thrust at Sea Level) x (Stagnation pressure at the exit the compressor/mass flow rate at entry to engine core) x (Turbine entry temperature/Stagnation temperature at the exit to the compressor).1/2  It is not clear in what sense the turbine entry temperature, mass flow rate, stagnation pressure at the exit to the compressor and stagnation temperature at the exit to the compressor, on their own, lest their combination, limit the claimed invention because they are not structure, process, or composition of matter, e.g., a material. For the inventor, they are desired results; for one of ordinary skill in the art, the numbers per se represent casual observations with indiscernible ties to the recited structure, absent clarifications. Furthermore, the fan to core efficiency ratio or the thrust to core efficiency ratio, themselves as numbers per se are vague entities when it comes to understanding the meets and bounds of the claimed gas turbine engine, with invisible ties to the engine core, fan, and gearbox, as recited in the claims.
Further, the mass flow rate, stagnation pressure and stagnation temperature at the exit to the compressor are functions of the structure of the engine, the operational state of the engine and the ambient conditions at an inlet to the engine. For a particular engine, at rest, the mass flow 
Yet further, the temperatures and pressures generated within an engine evolve over time as the engine is operated and wears out. The engine’s wear state, at which the temperatures and pressures are measured, are not specified in the claims or Applicant’s specification. Thus, the combination of parameters recited in the claim will evolve over time as the engine wears out. Hence, the measurements of the properties used in the claim are not a reproducible inherent property of the engine that remain constant. Thus, the meets and bounds of the claimed gas turbine engine are unclear for this reason.
As additional evidence of this fact, Examiner directs the Applicant to the prior art article, Fehrm, “Fundamentals of airliner performance, Part 6; The engine, 2015” on page 16, which teaches “The low pressure turbine also houses the Exhaust Gas Temperature (EGT) probe part way into the LPT. EGT is an important health monitoring tool for Turbofans. EGT gives a good indication of the wear state (erosion, deposits) of the whole turbine section. There is an EGT temperature level for a new engine and this temperature then gradually rises as wear and tear makes the engine less efficient. The FADEC then commands more fuel to be injected to achieve the commanded thrust, something that raises the EGT.” The EGT is directly related to the 
Fehrm further teaches the changes to the engine temperatures are significant over the life cycle of the engine. Fehrm recites, “Typical EGT margins for new our overhauled engines to maximum allowed are 75-100°C for lower rated engines in a series and 50-70°C for the highest rated variant (EGT is typically given and shown in °C). For highly rated engines in a series (like the CFM56-7B27 for 737-900ER with 27klbf thrust), the 50°C margin can be consumed in less than 10k cycles whereas a lower rated engine like the CFM56-7B26 with 26klbf and a 80°C margin could stay on wing until the best part of 20,000 cycles, all depending on aircraft usage and working conditions.” This indicates temperature changes of 50 to 80 degrees C for the EGT depending on how many cycles the engine goes through after which the engine will be overhauled. 
MPEP 2173.05(g) provides, “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.” For the reasons described above, it is asserted that the recitations in the claims “TOturb in, Wcomp in, TOcomp out, and POcomp out are defined at a maximum power condition of the gas turbine engine,” “a fan to core efficiency ratio,” which is a product of (Fan Diameter) x (Stagnation pressure at the exit the compressor/mass flow rate at entry to 1/2  and “a thrust to core efficiency ratio,” which is a product of (Thrust) x (Stagnation pressure at the exit the compressor/mass flow rate at entry to engine core) x (Turbine entry temperature/Stagnation temperature at the exit to the compressor)1/2  don’t provide a clear cut indication of the scope of the subject matter covered by the claim, don’t provide well-defined boundaries of the invention and one of ordinary skill of the art would not know from the claim terms what structures are encompassed by the claims.
Response to Affidavit
The Affidavit under 37 CFR 1.132 filed 8 November 2021 is insufficient to overcome the rejection of claims 1-18 based upon 112(b) as set forth in the last Office action because: showing is not commensurate in scope with the claims. In particular, the affidavit defines terms, such as “cruise conditions,” which are not claimed. Further, as discussed above, the affidavit improperly imports limitations from the specification to define “maximum power conditions” that go against the plain meaning of the term and are inconsistent with Applicant’s specification which gives multiple examples of maximum power conditions that are not limited to the narrow definition asserted by Affiant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (20170175675) in view of Kurzke (Fundamental Differences Between Conventional and Geared Turbofans), Waters (Analysis of Turbofan propulsion System Weight and Dimensions), Hill and Peterson, (Mechanics and Thermodynamics of Propulsion) and Halliwell (An Ultra-High Bypass Ratio Turbofan Engine for the Future).
Regarding claims 1 and 2, Sabnis teaches a gas turbine engine (20) for an aircraft (¶46) comprising: an engine core (24, 26 and 28) comprising: a first turbine (46), a first compressor (44), and a first core shaft (30) connecting the first turbine to the first compressor (¶41); a second turbine (54), a second compressor (52), and a second core shaft (32) connecting the second turbine to the second compressor (¶41), the second turbine, second compressor, and second core shaft being arranged to rotate at a higher rotational speed than the first core shaft (¶41, the first core shaft is a low speed spool and the second core shaft is a high speed spool), the gas turbine engine further comprising: a fan (42) comprising a plurality of fan blades (¶51); and a gearbox (48) that receives an input from the first core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the first core shaft (¶41), wherein: a turbine entry temperature is defined as the temperature (K) at the inlet to the most axially upstream turbine rotor in the gas turbine engine at a maximum power condition of the gas turbine engine (¶56, ¶57, max power condition is sea-level max take off, Table 1). Sabnis teaches a fan diameter (Fig, 1, ¶19). Sabnis teaches a mass flow rate through the engine 	(Table 1) at various conditions including max take-off, max climb and cruise and a by-pass ratio (¶47). Hence, Sabnis teaches a mass flow rate at the entry to the engine core. When operating at these conditions, the engine implicitly has a stagnation temperature at the exit to the compressor and a stagnation pressure at the exit to the compressor. Thus, Sabnis teaches a fan to core efficiency ratio, which is a product of a fan diameter times the square root of turbine entry temperature divided by the core size where the core size is the mass flow rate at entry to the engine core times the square root of the 
However, Sabnis doesn’t teach specific values of the stagnation temperature at the compressor exit and the stagnation pressure at the compressor exit and hence, specific values for the fan to core efficiency ratio including a fan to core efficiency ratio in the range from 1.9 x 105 mkg-1sPa to 3.5 x 105 mkg-1sPa of claim 1 or 1.9 x 105 mkg-1sPa to 3.0 x 105 mkg-1sPa of claim 2. 
Waters teaches methods for sizing turbofan engines (Pages 1-14). On page 6, Waters teaches a critical dimension is the diameter at the fan face as it is the maximum diameter of the engine and dictates much of the nacelle geometry. Thus, the fan diameter is a result effective variable. 
Kurzke teaches methods and design philosophies for turbofan engines. On page 2, Kurzke teaches the core size, which is defined in a similar manner as the core size in claim 1, is a variable used in the design of gas turbines. On page 4, Kurzke teaches the core size is useful as a correlating parameter for size effects on compressor efficiency and eventually for correlating surge margin requirements. Thus, the core size is a result effective variable.  
Hill and Peterson teaches that turbine performance is proportional to the square root of the turbine inlet temperature (Formula 8.32 and Fig. 8.23, page 400). Hill and Peterson further teaches the turbine work per unit mass is proportional to the turbine inlet stagnation temperature. Hence, it is desirable to increase the turbine inlet temperature (page 401). Thus, the square root of the turbine inlet temperature is a result effective variable.
Halliwell teaches a designs of a gas turbine engine (Trent 1000). Halliwell teaches it is known to simulate the performance of the gas turbine engines such that all of the values used to -1sPa, which is just below the lower limit of Applicant’s claimed range of 190,000 mkg-1sPa. Halliwell’s values for TOturb in, Wcomp in, TOcomp out, and POcomp are at a maximum power conditions as the temperature for the turbine inlet temperature that is employed is the maximum value associated with the materials in the engine (page 7).
The value in Halliwell is below the claimed range. However, Examiner notes that as the engine goes to rest, the mass flow rate through the engine will go to zero and the fan to core efficiency ratio will get very large. Hence, the values Halliwell will overlap with the claimed ranges.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan to core efficiency ratio in Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell which teach i) the fan diameter is a result effective variable, whose value determines the size of the engine and nacelle geometry, ii) the core size is a result effective variable that determines size effects on the compressor efficiency, iii) the square root of the turbine inlet temperature is a result effective variable that effects the amount of work done by the turbine and iv) it is known in the prior art to determine all the values necessary to calculate the fan to core efficiency ratio, since it has been held that optimizing a result effective variable, i.e., a fan to core efficiency ratio that includes the result effective variables of the fan diameter, the core size and the square root of the turbine inlet temperature, was an obvious extension of prior art teachings, In re Antonie,559F.2d618, 195 USPQ 6 (CCPA 1977), In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980), In re Alter, 
Further, the Examiner additional notes “[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05 (II)(A).
Regarding claim 3, Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell teaches the invention as claimed and described above and Sabnis further teaches a fan diameter in a range between 114 cm and 406 cm. It has been held that in the case where the claimed ranges, in this case the fan diameter in the range of 225 cm to 400 cm, respectively, overlap disclosed by the prior art, in this case, a fan diameter in the range of 114 cm to 406 cm, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Regarding claim 4, Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell teaches the invention as claimed and discussed above and Sabnis further teaches thrust values at max take off conditions (Table 1) for various engines where the thrust of the engine is a result effective variable whose value determines how efficiently the engine converts energy (fuel) into useful work (thrust) (¶69).  Thus, Sabnis teaches a thrust to core efficiency ratio which is the max thrust at sea level times the square root of the turbine inlet temperature divided by the core 7 kNkg-1sPa. Thus, Halliwell teaches a thrust to core efficiency ratio that is at least 1. 5x107 kNkg-1sPa as claimed. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thrust to core efficiency ratio in Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell which teach i) the thrust is a result effective variable, whose value determines the size of the engine and nacelle geometry, ii) the core size is a result effective variable that determines size effects on the compressor efficiency, iii) the square root of the turbine inlet temperature is a result effective variable that effects the amount of work done by the turbine and iv) it is known in the prior art to determine all the values necessary to calculate the thrust to core efficiency ratio, since it has been held that optimizing a result effective variable, i.e., a thrust to core efficiency ratio that includes the result effective variables of the net thrust at sea level, the core size and the square root of the turbine inlet temperature, was an obvious extension of prior art teachings, In re Antonie,559F.2d618, 195 USPQ 6 (CCPA 1977), In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980), In re Alter, 220F.2d454, 456, 105 USPQ 233, 235 ( CCPA 7955), "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05 I and II.
Regarding claim 17, Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell teaches the invention as claimed and discussed above and Sabnis further teaches the maximum net thrust at sea level is in the range of from 71.17 kN to 533.8 kN (¶64). It has been held that in the case where the claimed ranges, in this case the maximum net thrust at sea level is in a range of from 160 kN to 550 kN, respectively, overlap disclosed by the prior art, in this case, a 
Regarding claim 18, Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell teaches the invention as claimed and discussed above and Sabnis further teaches the gear reduction ratio is greater than 1.8 and in some cases greater than 4.5 (¶46). It has been held that in the case where the claimed ranges, in this case the gear reduction ratio is in a range of from 3.3 to 4, respectively, overlap disclosed by the prior art, in this case, a gear reduction ratio greater than 1.8, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I. 
Claims 5, 8, 9, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (20170175675), Kurzke (Fundamental Differences Between Conventional and Geared Turbofans), Waters (Analysis of Turbofan propulsion System Weight and Dimensions), Hill and Peterson, (Mechanics and Thermodynamics of Propulsion), Halliwell (An Ultra-High Bypass Ratio Turbofan Engine for the Future), as applied to claim 1 above, and further in view of Miller (2018/0355804).
Regarding claim 5, Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell teaches the invention as claimed and discussed above for claim 1. Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell doesn’t teach the materials used in the second turbine. Miller teaches a geared gas turbine engine which is similar in design to the geared gas turbine engines of Sabnis and includes a first turbine and a second turbine. Miller teaches the second turbine includes a ceramic matrix composite (¶37). The use of the ceramic matrix composite minimizes the amount of cooling air that is used in the turbine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make 
Regarding claim 8, Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell teaches the invention as claimed and discussed above for claim 1 and Sabnis further teaches the turbine comprises at least one row of stator vanes (Fig. 1). Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell doesn’t teach the materials used in the second turbine. Miller teaches a geared gas turbine engine which is similar in design to the geared gas turbine engines of Sabnis and includes a first turbine and a second turbine. Miller teaches the most axially upstream row of stator blades includes a ceramic matrix composite (¶38). The use of the ceramic matrix composite minimizes the amount of cooling air that is used in the turbine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell have the most axially upstream row of stator vanes use a ceramic matrix composite, as taught by Miller, in order to minimize the amount of cooling required for the turbine.
Regarding claim 9, Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell teaches the invention as claimed and discussed above for claim 1 and Sabnis further teaches the second turbine comprises at least one row of rotor blades (Fig. 1). Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell doesn’t teach the materials used in the second turbine. Miller teaches a geared gas turbine engine which is similar in design to the geared gas turbine engines of Sabnis and includes a first turbine and a second turbine. Miller teaches the most axially upstream row of rotor blades includes a ceramic matrix composite (¶38). The use of the 
Regarding claim 11, Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell teaches the invention as claimed and discussed above for claim 1 and Sabnis teaches the turbine comprises at least two rows of stator vanes (Fig. 1). Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell doesn’t teach the materials used in the second turbine. Miller teaches a geared gas turbine engine which is similar in design to the geared gas turbine engines of Sabnis and includes a first turbine and a second turbine. Miller teaches a turbine with two rows of stator vanes (28). Miller teaches the second most axially upstream row of stator vanes includes a ceramic matrix composite (¶38). The use of the ceramic matrix composite minimizes the amount of cooling air that is used in the turbine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell have the second most axially upstream row of stator vanes use a ceramic matrix composite, as taught by Miller, in order to minimize the amount of cooling required for the turbine.
Regarding claim 12, Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell teaches the invention as claimed and discussed above for claim 1 and Sabnis teaches the second turbine comprises at least two rows of rotor blades (Fig. 1). Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell doesn’t teach the materials used in the second turbine. 
Regarding claim 16, Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell teaches the invention as claimed and discussed above for claim 1. Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell doesn’t teach the turbine entry temperature, defined as the temperature at the inlet to the most axially upstream turbine rotor at a maximum power condition of the gas turbine engine, is in the range of from 1800K to 2100 K. Miller teaches a geared gas turbine engine which is similar in design to the geared gas turbine engines of Sabnis and includes a first turbine and a second turbine. Miller teaches a turbine with a turbine with a temperature at the inlet to the most axially turbine rotor at a maximum power condition of between 1309 K and 2145 K (¶34 and ¶35). Miller the engines operate at a maximum power condition (¶25). The temperatures lead to an engine with a minimal amount of cooling requirement in the turbine (¶35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell have a temperature at the inlet to the 
It has been held that in the case where the claimed ranges, in this case. a temperature at the inlet to the most axially turbine rotor at a maximum power condition of between 1800 K and 2100 K, respectively, overlap disclosed by the prior art, in this case, have a temperature at the inlet to the most axially turbine rotor at a maximum power condition of between 1309 K and 2145 K, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I. 
Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (20170175675), Kurzke (Fundamental Differences Between Conventional and Geared Turbofans), Waters (Analysis of Turbofan propulsion System Weight and Dimensions), Hill and Peterson, (Mechanics and Thermodynamics of Propulsion), Halliwell (An Ultra-High Bypass Ratio Turbofan Engine for the Future) and Miller (2018/0355804), as applied to claims 1 and 5 above, and further in view of Greitzer (Design Methodologies for Aerodynamics, Structures, Weight, and Thermodynamic Cycles, Cooperative Agreement Number NNX08AW63A, March 2010) .
Regarding Claim 6, Sabnis in view of Waters, Kurzke, Hill and Peterson, Halliwell and Miller teaches the invention as claimed and discussed above for claim 5. Sabnis in view of Waters, Kurzke, Hill and Peterson, Halliwell and Miller doesn’t teach mass fractions of the composite materials used in the turbines. Greitzer teaches weight values for engine components in the second turbine, such as rotor blades and stator blades in the second turbine for various engines (HPT, Table H.4). In Table H.5, Greitzer teaches a 30-40% weight reduction using CMC blades as compared to Nickel Alloy blades in the second turbine.

 For the PW2037, The rotor and stator blades weigh 140 pounds. When the weight of the rotor and stator blades is reduced 30% by using CMCs in accordance with Table H.5, the weight of the blades and hence the weight of the second turbine is reduced by about 42 pounds. Hence, the weight of the blades is 98 pounds and the weight of the turbine is 815 pounds. Thus, Greitzer teaches the possibility of having the mass of the ceramic matrix composite in the second turbine is 11.4%, which is in the range of 2% to 15%.   In ¶40, Miller discloses that only a portion of the rotor and stator blades may be formed from a CMC material in the second turbine. In such embodiments, the weight savings and the mass fraction of the CMC are reduced. Examiner notes the calculated percentage could be adjusted upwards by using a larger weight reduction for the CMC, such as 35% instead of 30% where Greitzer estimates a weight savings of up to 40%.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Waters, Kurzke, Hill and Peterson, Halliwell and Miller to have mass of the ceramic matrix composite in the second turbine in the range of 2% to 15% of the total mass of the second turbine, as taught by Greitzer in order to apply a known technique, in this case designing a turbofan engine, to a known device, in this case a turbofan engine, ready for improvement, in this case the weight of the turbofan engine applied to a prior art aircraft, to yield a predictable result of reducing the weight of the turbofan 
Regarding Claim 7, Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson, Halliwell and Miller teaches the invention as claimed and discussed above for claim 5. Sabnis in view of Waters, Kurzke, Hill and Peterson, Halliwell and Miller doesn’t teach composite materials used in the first turbine. In Table H.5, Greitzer teaches the stator or rotor blades (LPT blades) in the first turbine can be formed from a ceramic matrix composite to reduce the weight of the first turbine. 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson, Halliwell and Miller to have the first turbine comprise at least one ceramic matrix composite, as taught by Greitzer in order to apply a known technique, in this case designing a turbofan engine, to a known device, in this case a turbofan engine, ready for improvement, in this case the weight of the turbofan engine applied to a prior art aircraft, to yield a predictable result of reducing the weight of the turbofan engine as taught by Greitzer (Appendix H), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Regarding claims 14 and 15, Sabnis in view of Waters, Kurzke, Hill and Peterson, Halliwell and Miller teaches the invention as claimed and discussed above for claim 1. Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson, Halliwell and Miller doesn’t teach the materials used in rotor blades or the stator blades of the first turbine. In Table H.5, Greitzer teaches the stator or rotor blades (LPT blades) in the first turbine can be formed from a ceramic matrix composite to reduce the weight of the first turbine.
.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (20170175675), Kurzke (Fundamental Differences Between Conventional and Geared Turbofans), Waters (Analysis of Turbofan Propulsion System Weight and Dimensions), Hill and Peterson, (Mechanics and Thermodynamics of Propulsion) and Halliwell (An Ultra-High Bypass Ratio Turbofan Engine for the Future), as applied to claims 1 and 12 above, and further in view of Morrison (US 6,197,424).
Regarding Claim 10, Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell teaches the invention as claimed and discussed above for claim 1 and the Sabnis further teaches the turbine comprises at least one row of rotor blades. Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell doesn’t teach the most axially upstream row of rotor blades of the turbine are (ii) radially surrounded by seal segments that comprise a ceramic matrix composite. Morrison teaches seal segments (10) for rotor blades formed from a CMC composite (Abstract, Fig. 1). 
It would have been obvious to one of ordinary skill of the art before the effective filing
date of the claimed invention to make the engines of Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell to have i) the most axially upstream row of rotor blades of the turbine are (ii) radially surrounded by seal segments that comprise a ceramic matrix composite, as taught by Morrison in order to, reduce the engine cooling requirements, as taught by Morrison (Col. 10:63-65).
Regarding Claim 13, Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell teaches the invention as claimed and discussed above for claim 12. Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell doesn’t teach the second most axially upstream row of rotor blades is radially surrounded by ceramic matrix composite seal segments. Morrison teaches seal segments (10) for rotor blades formed from a CMC composite (Abstract, Fig. 1). Morrison teaches the CMC seals reduce cooling requirements (Col. 10: 63-65).
It would have been obvious to one of ordinary skill of the art before the effective filing
date of the claimed invention to make the engines of Sabnis in view of Waters, Kurzke, Hill and Peterson and Halliwell to have the second most axially upstream row of rotor blades is radially surrounded by ceramic matrix composite seal segments, as taught by Morrison in order to, reduce the engine cooling requirements, as taught by Morrison (Col. 10:63-65).
Response to Arguments
In the Remarks of November 8, 2021, in regards to the rejections under 112(b), Applicant states “The turbine entry temperature (TET) and the remaining variables for the fan to core efficiency (FC) ratio are defined at a maximum power condition of the engine. For a given engine, the maximum power condition is a known operating condition that can be reproduced to be measure the claimed properties. Thus, the TET and FC ratio define properties of the engine structure. In this regard, the Whittle Declaration explains that since each engine is designed for, certified, and used on a specific airframe, the maximum power condition is a specifically defined operating point for each engine that can be reproduced. See Whittle Declaration at  ¶¶ 6-11.” Thus, as discussed above in more detail, Applicant and Affiant admit that the maximum power condition is not an independent property of the engine. Rather, it is a function of the aircraft and associated airframe to which it is mounted. However, Applicant has not claimed an aircraft with an associated airframe or provided any details related to specific aircraft with airframes in the specification. 
Applicant and Affiant assert the maximum power conditions are a reproducible operating point of the engine. Examiner disagrees with this statement. The maximum operating conditions, as defined by Applicant and Affiant, are not a reproducible operating point of the engine. Rather, as Applicant and Affiant have deftly pointed out, they are a reproducible operating point of the aircraft because the term, “Maximum power conditions,” has no meaning other than in the context of an aircraft using the engine. As Affiant states-each engine is designed for, certified, and used on a specific airframe. However, Applicant has not claimed an aircraft and a specific airframe or provided any details of the aircraft and airframe to which the engine is to be attached in the specification. Further, as discussed above, there are many different types of aircraft, with different airframes, different numbers of engines, different operational considerations and different engine mounting configurations, which determine the operating conditions of their associated engines including max power conditions. Thus, the claims are indefinite for failing to particularly point out and distinctly claim the subject 
In regards to the rejections under USC 103, Applicant argues that the variable of the FC ratio including the mass to the engine core are defined at a maximum power condition, and thus is constant (and non-zero value) for a given engine. Examiner disagrees with this statement. at maximum power conditions, as defined by Applicant and Affiant, the FC ratio is not a constant for a given engine, but a value associated with specific operating conditions of a given aircraft with a specific airframe to which the engine is mounted where the aircraft, the airframe and its operating conditions have not been defined or claimed by the Applicant. Further, an aircraft can have many different max power conditions depending on how the aircraft is operated.  Yet further, as discussed above, the maximum power conditions argued by the Applicant-a value at which it is certified for a specific aircraft at redline conditions, have not been claimed by the Applicant and are not consistent with the plain meaning of the term or the specification, which gives multiple examples of max power conditions, such as redline conditions and a max net thrust at sea-level.
Nevertheless, Sabnis teaches a fan to core efficiency ratio for an engine. Halliwell teaches a value for the fan to core efficiency at a maximum power condition, in this case, when the turbine entry temperature is a maximum. The value of Halliwell is below the claimed range but the prior art teaches higher values of the fan to core ratio. For example, Sabnis teaches larger fan diameters and higher bypass ratios which provide for a smaller core with less mass flow through the core and a larger fan diameter, which increases the value of the fan to core efficiency ratio as the core size will be smaller and the fan diameter will be larger. The larger fan diameter and smaller core increase the propulsive efficiency of the engine. Further, Halliwell, Miller and Hill and Peterson 
MPEP 2144.05 provides “The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”
Applicant argues that all the variables in the fan to core efficiency have not been established as result effective variables. As discussed above, Hill and Peterson teaches the turbine entry A combination of known result effective variables for a turbofan, in this case, the fan diameter, core size and square root of the turbine entry temperature, is also a result effective variable that can be optimized. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 

To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/D.P.O./            Examiner, Art Unit 3741                                                                                                                                                                                            
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741